Citation Nr: 1544361	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  09-10 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for service-connected gastroenteritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2009, the Veteran testified at a formal hearing before a decision review officer.  In August 2015, he presented sworn testimony during a personal hearing in Pittsburgh, which was chaired by the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the Veteran's VA claims file.  Following the August 2015 hearing, the Veteran submitted private medical evidence directly to the Board.  At that time, he also submitted a written waiver of local consideration of this evidence; this waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

In a November 2013 rating decision, a 10 percent disability rating was granted as to the service-connected gastroenteritis.  The Veteran has not expressed satisfaction with the increased disability rating.  This case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  As noted in the November 2013 rating decision, the issue of entitlement to the assignment of a 10 percent evaluation for multiple nonservice-connected disabilities under 38 C.F.R. § 3.324 became moot when the Veteran was granted a 10 percent disability rating for the service-connected gastroenteritis.

In a January 2014 statement, the Veteran asserted entitlement to an earlier effective date for the assignment of the 10 percent evaluation for service-connected gastroenteritis.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the appeal period, the Veteran's gastroenteritis more closely reflects disability tantamount to persistently recurrent epigastric distress with symptoms of dysphagia, pyrosis, nausea, occasional sleep disturbance, and epigastric pain of moderate and frequent severity productive of considerable impairment of health; he does not have symptoms of material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.

2.  The evidence does not show that the Veteran's service-connected gastroenteritis is so exceptional or unusual that referral for extraschedular consideration by a designated authority is required.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no higher, for gastroenteritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.114, Diagnostic Code (DC) 7399-7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the increased rating claim, a pre-decisional notice letter dated in April 2005 complied with VA's duty to notify the Veteran.  In particular, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Letters dated March 2006, November 2006, and April 2012 also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the letters informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the duty to notify is satisfied.  Moreover, there is no timing problem since the Veteran's claim was re-adjudicated in the supplemental statements of the case (SSOCs) dated April 2012, June 2012, and November 2013, following the issuance of the above-referenced letters.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), VA and private treatment records, and Social Security Administration (SSA) records in furtherance of his claim.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  The Veteran was afforded VA examinations in April 2007 and May 2012.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the April 2007 and May 2012 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In the instant case, the Veteran's service-connected gastroenteritis, which is not a disability specifically listed under VA's rating schedule, has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 7399-7307.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen); see also (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  The Board notes that when the particular service-connected disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous. 38 C.F.R. §§ 4.20, 4.27 (2014).  As such, the RO rated the service-connected gastroenteritis by analogy to gastritis under DC 7307.

The Board is mindful that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Here, the Board is of the opinion that the use of DC 7346 is more appropriate given the Veteran's identified symptoms of acid reflux, nausea, vomiting, and regurgitation.  See, e.g., the August 2015 Board hearing transcript.  Moreover, as the disability rating is here being increased to 30 percent for the entire appeal period, the Veteran is not prejudiced.

Under DC 7346 [hiatal hernia], a 10 percent rating is assignable when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assignable for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

Dysphagia is defined as difficulty in swallowing.  Dorland's Illustrated Medical Dictionary, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Id. at 842 (31st ed. 2007).  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142.

For the reasons set forth below, the Board finds that a 30 percent evaluation, but no higher, is warranted under DC 7346 throughout the appeal period.

VA treatment records dated in March 2005 documented the Veteran's complaints of mild gastrointestinal upset, which had persisted for one week and caused him to miss work.  The Veteran was diagnosed with viral gastroenteritis and peptic ulcer disease.  An endoscopy performed in February 2006 noted normal mucosa in the duodenum.

The Veteran was afforded a VA examination in April 2007 at which time he reported that, after some right flank pain and nausea, an abdominal computerized tomography (CT) scan was performed in March 2005.  The abdominal CT scan revealed normal results, aside from a small hiatal hernia.  Since then, the Veteran has been taking Omeprazole and Protonic, which helps with his symptoms of nausea.  The Veteran also reported constipation with occasional firm bowel movements.  Upon examination, his abdomen was soft, flat, and nontender.  His bowel sounds were normal.  The examiner diagnosed the Veteran with gastroesophageal reflux disease (GERD) and hiatal hernia.

In a January 2007 letter, the Veteran's private treatment provider, Dr. B.C., confirmed that the Veteran suffered from long-standing symptoms of GERD, which are controlled with medication.
Private treatment records dated in March 2008 documented the results of a gastric antrum biopsy, which showed mild chronic gastritis with an immunostrain negative for Helicobacter pylori.  An endoscopy also performed in March 2008 revealed esophagitis, healed erosions in the antrum and stomach body, deformity of the pyloris, and erythema in the duodenal bulb with duodenitis.  A report of a July 2008 endoscopy indicated that the Veteran exhibited erythema in the esophagus and stomach with normal mucosa in the duodenal bulb.  A medium hiatal hernia was also noted.

At the August 2009 RO hearing, the Veteran testified that he cannot eat spicy foods due to heartburn and esophageal reflux.  He reported stomach pain.  He regularly takes medication to relieve his bowels.  He also endorsed a nightly upset stomach with flatulence after meals.  He rated his stomach pain as 10/10 in severity.  He takes Nexium and Lactulose to treat his symptoms.  The Veteran also reported experiencing nausea.

The Veteran was afforded another VA examination in May 2012 at which time the examiner confirmed diagnoses of gastritis and GERD.  The examiner noted that the Veteran's symptoms require continuous medication including over-the-counter Pepcid, which he takes three to four times per week.  The Veteran endorsed pyrosis, regurgitation, transient nausea, and transient vomiting.   He denied melena.  The examiner noted that an upper gastrointestinal x-ray performed in May 2007 revealed "incomplete gastric emptying, no ulceration."  The examiner reported that the Veteran's disabilities had no effect on his employment.

An endoscopy report dated in June 2015 noted the Veteran's persistent dyspepsia and revealed protruding lesions, three cords of small varices, were seen in the lower third of the esophagus.

At the August 2015 Board hearing, the Veteran testified that he takes Omeprazole to treat his epigastric symptoms.  He endorsed acid reflux, which occurs two to three times per day, "I do a lot of vomiting my food up, and keeping my food down is hard to do."  See the August 2015 Board hearing at pg. 4.  He also reported vomiting "all the time."  Id. at pg. 9.  He endorsed difficulty sleeping due to these symptoms.  Id.  He indicated that he is on a strict "no salt" diet.  Id.  The Veteran reported some weight loss.  Id. at pg. 10.

Based on the foregoing evidence, the Board finds that a 30 percent evaluation is appropriate for the entire appeal period.  The April 2007 and May 2012 VA examination reports, as well as the Veteran's personal testimony demonstrate that he has persistently recurrent epigastric distress with dysphagia, pyrosis, and nausea, as well as evidence of epigastric pain; his symptoms appear to be productive of a considerable impairment of health.

Although the Veteran reported weight loss at the August 2015 Board hearing, there is no evidence of documented material weight loss related to the service-connected gastroenteritis.  Moreover, there is no evidence of hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health at any time during the appeal period.  As such, the Board finds that a higher evaluation for the service-connected gastroenteritis is not warranted.

Furthermore, the Board has considered whether a higher disability rating would be warranted at any time during the appeal period under any other diagnostic code.  As noted above, private treatment records dated in June 2015 demonstrate protruding lesions of the esophagus, which would warrant a 30 percent rating under DC 7307 (gastritis) from the date of the endoscopy in June 2015.  As noted above, however, the Board finds that a 30 percent evaluation may be assigned throughout the appeal period under DC 7346.  As such, the currently assigned evaluation is more favorable to the Veteran.  To this end, the Board observes that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  As such, separate evaluations are not warranted.  See also 38 C.F.R. § 4.14.

III.  Additional considerations

Additionally, the Board finds that the Veteran's gastroenteritis does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for lumbar spondylosis are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's gastroenteritis with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, the Veteran's current schedular rating under DC 7346 is adequate to fully compensate him for his disability on appeal, and referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, neither the Veteran, nor his representative, has suggested that his gastroenteritis precludes his employment.  Additionally, there is no indication in the record that the Veteran's service-connected gastroenteritis has negatively impacted his employability.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.


ORDER

Entitlement to a 30 percent rating, but no higher, for gastroenteritis is granted subject to the laws and regulations governing the award of monetary benefits



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


